PER CURIAM.
Appeal is taken from judgment and sentence entered upon a plea of guilty to the crime of escape, § 6-167, W.S.1957, 1975 Cum.Supp. Appellant argues here that the prosecution for escape was barred by a previous punitive sanction imposed by the Wyoming State Penitentiary. Specifically, appellant was moved to solitary confinement, or segregation, for a period not to exceed six months, prior to the criminal prosecution. Any subsequent criminal proceeding, appellant contends, was barred by the United States and Wyoming constitutional prohibitions against double jeopardy, Amendment V, United States Constitution; Article I, § 11, Wyoming Constitution. We disagree.
We affirm because this appeal and its disposal are governed by Hamby v. State, Wyo., 559 P.2d 1388, and Hurst v. State, Wyo., 563 P.2d 232.
Judgment affirmed.